DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 12/17/2020.  Claims 1-28.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. The applicant has amended independent claims 1, 15, and 21 to include the limitation of wherein the captures structure comprises an opening extending laterally through the capture structure, and makes the argument that Martin et al. in view of Marks et al. does not disclose the limitation.  The examiner disagrees.  As per the interview on December 14 2020, the examiner stated that an amended that describes the configuration of fig. 9b would overcome the rejection with Martin in view of Marks.  The configuration of fig. 9b includes an opening in the capture structure with the shaft extending through the opening.  The claim amendment has not met the requirements as suggested by the examiner.  There are no limitations in the independent claims describing the type of opening, where the opening is located or that the opening has the shaft extending through it as shown in fig. 9b.  Both devices of Martin and Marks show capture structures with lateral openings that read on the claim limitation (meshes have openings, as shown in the figure below, a line passing through lateral openings).

    PNG
    media_image1.png
    161
    398
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-13, 15, 18, 20, 21, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2017/0020542 A1 (Martin) in view of Marks et al. US 2013/0030461 A1 (Marks).
As to claims 1, 15, and 21, Martin teaches a device (and method) for retrieving clot material from a blood vessel lumen, the device comprising: an elongated shaft/manipulation member (202) having a distal zone (located near 302); a capture structure/interventional element (200) having a proximal region coupled to the distal zone of the elongated shaft (fig. 2b); a cover (300) having a first portion (302) coupled to the distal zone of the elongated shaft and a free second portion (304), the cover having a first position in which the second portion extends proximally from the first portion (fig. 2a), and a second position inverted relative to the first position in which the second portion extends distally from the first portion (figs. 3b, 3c) such that the cover at least partially surrounds the capture structure (fig. 3b, 3c, see 306); a first connector coupled to the elongated shaft proximal of the capture structure (305, Fig. 2e, [0131] states the cover 300 is affixed relative to the proximal end of the retrieval structure 200, [0130] states affixed as including, adhesive bonding, soldering, welding, polymer joining, or any other conventional method. As such, at least adhesive or polymer joining anticipates the claimed first connector); and a second connector distal to the first connector at least partially surrounding the distal zone of the elongated shaft (see Fig. 2E for location where the 200 is affixed to the shaft and [0130] states affixed as including, adhesive bonding, soldering, welding, polymer joining, or any other 

    PNG
    media_image1.png
    161
    398
    media_image1.png
    Greyscale


It should be noted that Martin fails to disclose the first connector having the claimed structure including an inner band and an outer band.  It should be further noted that Martin fails to disclose the second connector partially surrounding the proximal region of the capture structure.
Marks teaches a conventional method for affixing a capture structure to the delivery wire which is a connector that partially surrounds the distal zone of the elongated shaft and the proximal region of the capture structure includes (see Fig. 1B and [0116]). The connector includes an outer band (42, 82) partially surrounding a second band (41, 81) (where the joining media includes clipping, welding and gluing ([0094]), any of which would encircle the elongate member and therefore be considered a band). A portion of the cover is secured between the inner band and the outer band (see Fig. 1B). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify device of Martin by substituting the connector of Marks, since all the claimed element were known in the prior art to perform the same function of affixing the capture element to the elongate member.  The substitution for one known element for another known element to perform KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to the method of claim 21, Martin in view of Marks teaches providing the above clot retrieving device; intravascularly advancing the clot retrieving device within a delivery catheter to the treatment site such that the retrieval assembly is positioned proximate the clot material at the treatment site; deploying the retrieval assembly within the blood vessel lumen such that the capture structure expands at the clot material and the cover is in the first position; and withdrawing the retrieval assembly proximally through the delivery catheter to remove the clot material from the treatment site (Martin, figs. 4a-4i, [0142]-[0148]).
As to claim 8 and 9, Martin/Marks discloses the device of claim 1, wherein the second connector and the inner band and/or the outer band are composed of a radiopaque material (Marks, [0106]).
As to claim 10, Martin/Marks discloses the device of claim 1, wherein the cover is composed of a plurality of drawn- filled tube ("DFT") wires ([0168], [0180], Martin), and at least a portion of the outer band comprises platinum (Marks, [0106]).
As to claim 11, Martin/Marks discloses the device of claim 1 wherein at least a portion of the cover comprises a superelastic material ([0180], Martin).
As to claim 12, Martin/Marks discloses the device of claim 1 wherein the inner and outer bands have generally the same length (fig. 1a, Marks).
As to claim 13, Martin/Marks discloses the device of claim 1 wherein a distal terminus of the inner band and a distal terminus of the outer band are at least generally aligned along a plane approximately normal to the elongated shaft (fig. 1a, Marks).
As to claim 20, Martin/Marks discloses the device of claim 15, wherein at least a portion of the cover comprises a superelastic material ([0180], Martin), and the connector and/or the outer band are composed of a radiopaque material (Marks, [0106]).
As to claim 25, Martin/Marks discloses the device of claim 21 wherein deploying the retrieval assembly includes inverting the cover from the first position to the second position (figs. 4a-4i, Martin).
As to claim 26, Martin/Marks the device of claim 1 wherein each of the first connector and the second connector comprises a rigid material at least partially surrounding the distal zone of the elongated shaft (Marks [115] where the connector includes clips of clasp).  
As to claim 27, Martin/Marks the device of claim 1 wherein the capture structure includes an opening extending laterally through the capture structure, and wherein the elongated shaft includes a coupling region (portion of an elongated member that is placed within 80, fig. 1a Marks) extending through the opening (fig. 1a, Marks shows how a capture structure is connected using the connector).  -6-Application No. 15/594,410Attorney Docket No. C00015011.USU1
As to claim 28, Martin/Marks the device of claim 27 wherein the coupling region includes a first portion extending distally, a second portion extending from the first portion and through the opening, and a third portion extending from the second portion and proximally (no specifics of the lengths of each portion are recited, see attached figure below).

    PNG
    media_image2.png
    481
    313
    media_image2.png
    Greyscale


Claims 2, 16, 18, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2017/0020542 A1 (Martin) in view of Marks et al. US 2013/0030461 A1 (Marks) and further in view of Molaei et al. 2015/0112376 (Molaei).
Martin in view of Marks discloses the invention as stated above including having a first band (connector 42 of Marks) and a second band (joining media 41 of Marks). It should be noted that while Martin/Marks fails to teach the first connector coupled to the elongated shaft by a crimp. However, Molaei teaches that it is known to attach a capture element to an elongate member by way of with soldering, welding, crimping, adhesive(s), or other joining method, or a combination thereof [0085].  As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate crimping into the attachment mechanism of Marks. All the claimed element were known in the prior art and one skilled in the art could have readily used the known technique with a known device with no change in their respective functions. The combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention, i.e. attaching a mesh structure to the elongate member.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
As to claim 18, it is noted that when the combination of Martin/Marks/Molaei is made, the final structure is the end of the cover held within the lumen of the connector (as seen in Marks Fig. 1a) and the connector crimped to the elongate member (as taught by Molaei), and therefore the connector is crimped to the first portion of the cover.

Claims 1, 3, 4, 6, 8-13, 15, 17, 19-21, 23, 25-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2017/0020542 A1 (Martin) in view of Marks et al. US 2013/0030461 A1 (Marks) and further in view of Mohiuddin et al. US 2011/0152823 A1 (Mohiuddin).
As to claims 1, 3, 15, 17, 21 and 23, Martin teaches a device (and method) for retrieving clot material from a blood vessel lumen, the device comprising: an elongated shaft/manipulation member (202) having a distal zone; a capture structure/interventional element (200) having a proximal region coupled to the distal zone of the elongated shaft (fig. 2b); a cover (300) having a first portion (302) coupled to the distal zone of the elongated shaft and a free second portion (304 is capable of movement and can be considered free to move, see transition from fig. 3a to 3b), the cover having a first position in which the second portion extends proximally from the first portion (fig. 2b), and a second position inverted relative to the first position in which the second portion extends distally from the first portion (figs. 3b, 3c) such that the cover at least partially surrounds the capture structure (fig. 3b, 3c, see 306); and a second connector/hub distal to the cover at least partially surrounding the distal zone of the elongated shaft (see Fig. 2E for location where the 200 is affixed to the shaft and [0130] states affixed as including, adhesive bonding, soldering, welding, polymer joining, or any other conventional method. As such, at least adhesive or polymer joining anticipates the claimed second connector), and wherein the capture structure comprises an opening extending laterally through the capture structure (meshes have openings, as shown in the figure below, a line passing through lateral openings).

    PNG
    media_image1.png
    161
    398
    media_image1.png
    Greyscale


It should be noted that Martin fails to disclose the second connector partially surrounding the proximal region of the capture structure.
However, Marks teaches an another conventional method for affixing a capture structure to the delivery wire which is a connector 81/82 that partially surrounds the distal zone of the elongated shaft and the proximal region of the capture structure (see Fig. 1A and [0115-0116]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify device of Martin by substituting the connector of Marks, since all the claimed element were known in the prior art to perform the same function of affixing the capture element to the elongate member.  The substitution for one known element for another known element to perform the same function yields nothing more than predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
It should be further noted that Martin also does not disclose a first connector having an inner band and an outer band coupling the cover to the elongate shaft. However, Martin does disclose that the cover can be slidable or movable along the delivery wire [0136]. 
Mohiuddin teaches a device with a common connector including an inner band (562, inner, fig. 5a) and an outer band (560, fig. 5a or alternatively outer 562, fig. 5a) wherein (a) the inner band at least partially surrounds the distal zone of the elongated shaft (fig. 5a), (b) the outer band at least partially surrounds the inner band (fig. 5a), and (c) the first portion (544) of a cover is secured between the inner band and the outer band, the cover being fixed to the connector (fig. 5a) and the connector being slidable [0038].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify device of Martin by substituting the connector of Mohiuddin, since all the claimed element were known in the prior art and one skilled in the art could have combined the element as claimed by known methods (attaching) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art 
It is noted that based on the structure of the cover and capture device disclosed by Martin, that the second connector would be distal to the first connector as claimed (see for example Fig. 5e). 
As to claim 4, Martin/Marks/Mohiuddin does not explicitly disclose the inner diameters of the first and second connector, however it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have both connector having an inner diameter at least equal to each other in order to allow the guidewire to properly fit through each connector. 
As to claim 6, Martin/Marks/Mohiuddin discloses the device of claim 3, further comprising a stop fixed to the elongated shaft proximal of the first connector (Martin, Fig. 5e, 220, [0153]).
As to claim 8 and 9, Martin/Marks/Mohiuddin discloses the device of claim 1, wherein the second connector and the inner band and/or the outer band are composed of a radiopaque material (Marks, [0106] and Mohiuddin Fig. 5a, 560 [0042]).
As to claim 10, Martin/Marks/Mohiuddin discloses the device of claim 1 wherein the cover is composed of a plurality of drawn- filled tube ("DFT") wires ([0168], [0180], Martin), and at least a portion of the outer band comprises platinum ([0042], Mohiuddin).
As to claim 11, Martin/Marks/Mohiuddin discloses the device of claim 1 wherein at least a portion of the cover comprises a superelastic material ([0180], Martin).
As to claim 12, Martin/Marks/Mohiuddin discloses the device of claim 1 wherein the inner and outer bands have generally the same length (when inner 562 and outer 562 of Mohiuddin are interpreted as the bands, fig. 5a).
As to claim 13, Martin/Marks/Mohiuddin discloses the device of claim 1 wherein a distal terminus of the inner band and a distal terminus of the outer band are at least generally 
As to claim 19, further comprising a stop fixed to the manipulation member and proximal of the inner band (Martin, Fig. 5e, 220). Martin/Marks/Mohiuddin does not explicitly disclose the stop has an inner diameter less than the inner diameter of the inner band, however it would be obvious to one of skill in the art at before the effective filing date of the invention to size the inner lumen of the stop to be smaller than the connector in order that it properly functions to prevent the connector from moving along the elongate member. 
As to claim 20, Martin/Marks/Mohiuddin discloses the device of claim 15, wherein at least a portion of the cover comprises a superelastic material ([0180], Martin), and the connector and/or the outer band are composed of a radiopaque material (560 Mohiuddin).
As to claim 25, Martin/Marks/Mohiuddin discloses the device of claim 21 wherein deploying the retrieval assembly includes inverting the cover from the first position to the second position (Martin figs. 4a-4i).
As to claim 26, Martin/Marks/Mohiuddin the device of claim 1 wherein each of the first connector and the second connector comprises a rigid material at least partially surrounding the distal zone of the elongated shaft (Marks [115] where the connector includes clips of clasp,  Mohiuddin [0042] connector made of polymer).  
As to claim 27, Martin/Marks/Mohiuddin the device of claim 1 wherein the elongated shaft includes a coupling region (portion of an elongated member that is placed within 80, fig. 1a Marks) extending through the opening (fig. 1a, Marks shows how a capture structure is connected using the connector).  -6-Application No. 15/594,410Attorney Docket No. C00015011.USU1
As to claim 28, Martin/Marks/Mohiuddin the device of claim 27 wherein the coupling region includes a first portion extending distally, a second portion extending from the first portion and through .

    PNG
    media_image2.png
    481
    313
    media_image2.png
    Greyscale

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2017/0020542 A1 (Martin) in view of Marks et al. US 2013/0030461 A1 (Marks) and Mohiuddin et al. US 2011/0152823 A1 (Mohiuddin) as applied to claim 3 and further in view of Molaei et al. US 2015/0112376 (Molaei).
Martin/Marks/Mohiuddin teaches the device according to claim 3 as noted above but fails to teach a first connector is crimpled to the first portion of the cover. It should be noted that Mohiuddin teaches the first connector (562, Fig. 5A) is two polymer rings that are heat shrunk or fused together with the cover sandwiched in between.  Molaei teaches various attachment mechanisms including soldering, welding, crimping ([0085]). 
It would have been obvious to one of ordinary skill at the time of the effective filing date to use the technique of crimping in place of heat shrinking or fusing to join the polymer layers to the cover since both techniques were known in the prior art to perform the same function of affixing the capture KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Claims 7 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. US 2017/0020542 A1 (Martin) in view of Marks et al. US 2013/0030461 A1 (Marks) and Mohiuddin et al. US 2011/0152823 A1 (Mohiuddin) as applied to claims 6 and 23 above, and further in view of Anderson et al. US 2003/0171771 A1 (Anderson).
As to claims 7 and 24, Martin/Marks/Molaei teaches the device of claim 6 including a stop.  It should be noted that Martin/Marks/Molaei fails to specifically teach that the stop includes a coil attached to the elongated shaft.  Martin teaches that “The nodes 220, 222 can comprise radiopaque marker bands, glue joints, or any other mechanical obstructions capable of stopping the translation of cover 300” [0083].
Anderson teaches that a wire coil can be used as a stop [0091].  The substitution of one known element (radiopaque marker bands, glue joints of Martin) for another (wire coil of Anderson) would have been obvious to one of ordinary skill in the art before the effective filing dated since the substitution of the stop of Martin would have yield predictable results, namely, stopping the movement of the capture structure in a particular direction.  Furthermore, the coil of Anderson fits within the teaching of “any other mechanical obstructions capable of stopping the translation of cover” in Martin.

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MENDOZA whose telephone number is (571)272-4698.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH HOUSTON can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Michael Mendoza
/M.G.M/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771